EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Wetzel on 02/24/2022.

The application has been amended as follows: 

In Claim 1, line 4, the phrase “reciprocating member supporting” has been removed and the phrase --- reciprocating member directly supporting --- has been inserted. 

In Claim 25, line 7, the phrase “reciprocating member supporting” has been removed and the phrase --- reciprocating member directly supporting --- has been inserted.
In Claim 25, line 16, the phrase “pivotally coupled to” has been removed and the phrase --- pivotally coupled directly to --- has been inserted. 

In Claim 33, line 6, after the term “member”, the phrase --- , the reciprocating member directly supporting a pedal --- has been inserted. 
Claim 33, line 11, the phrase “pivotally coupled to” has been removed and the phrase --- pivotally coupled directly to --- has been inserted. 
In Claim 33, line 13, after the term “link”, a semicolon --- ; --- has been inserted.

In Claim 39, line 1, the phrase “further comprising a pedal” has been removed and the phrase --- wherein the pedal is --- has been inserted. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-20, 25-26, 30-39, the prior art of record fails to disclose, teach or render obvious an exercise machine with all the structural limitations and functional language as detailed in claims 1, 25 and 33. One close prior art, Dalebout (US 2014/0121065), substantially teaches the limitations of claim 1 (see Fig. 3). Although Dalebout teaches that the rails can be lifted (see para [0057]) and hence a lift mechanism must exist, Dalebout fails to teach the lift mechanism as detailed in claim 1 and wherein the reciprocating member directly supporting the pedal. A lift mechanism as detailed in claim 1 is taught by Eschenbach (US 6,422,977 B1 or US 7104929 B1) and it would have been obvious to one ordinary skill in the art to modify/substitute Dalebout’s lift mechanism with that of Eschenbach because substituting one type of lift mechanism with another would provide the same result of lifting the rails. However, Eschenbach fails to teach the reciprocating member directly supporting the pedal. Furthermore, modifying Dalebout’s invention such that the reciprocating member is directly supporting the pedal would not be obvious without introducing hindsight. With . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SJA/           Examiner, Art Unit 3784                                                                                                                                                                                             
/SUNDHARA M GANESAN/           Primary Examiner, Art Unit 3784